Citation Nr: 1137546	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by slurred speech, to include as secondary to chronic jaw disability.

2.  Entitlement to service connection for chronic jaw disability, claimed as pain and popping.

3.  Entitlement to service connection for chronic headaches, to include as secondary to chronic jaw disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Board remanded this case for further development.  

The issue of service connection for chronic jaw disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the competent and credible evidence does not show a disability manifested by slurred speech.  slurred speech.


CONCLUSIONS OF LAW

Slurred speech was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in February 2006 and March 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the March 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's July 2010 remand, VA sent the Veteran a July 2010 letter asking that he identify all treatment that he received for his jaw, slurred speech, and/or headaches.  He did not respond with that information.  Also in compliance with the Board's July 2010 remand, the Veteran underwent a VA medical examination in conjunction with these claims in August 2010.  Thus VA has complied with the July 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Slurred Speech

The Veteran has claimed service connection for his slurred speech disability as secondary to a jaw disability.  While the Board acknowledges that the issue of service connection for a jaw disability is addressed in the remand portion below, the issue of a slurred speech disability is not intrinsically intertwined with that claim as the threshold requirement for both direct and secondary service connection is a finding of a current disability.  As explained below, this requirement has not been satisfied in this case.

The initial consideration for any service connection claim is whether the Veteran has a current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  The August 2010 VA examination notes that the Veteran denied slurred speech, and instead stated that people could not understand him.  Likewise, the examiner did not note slurred speech during the examination.  Neurologic examination found cranial nerves II-XII intact and no slurred or inaudible speech.  

The Veteran reported slurred speech in his earlier correspondence with VA and is competent to provide lay evidence with regard to this symptom.  However, the credibility of that earlier testimony is called in to question when, at the time of his medical examination, the Veteran specifically denied this symptom.  Moreover, the Veteran's prior lay evidence regarding slurred speech is less probative than the medical evidence, particularly in light of the fact that the examiner necessarily spoke to the Veteran in order to perform the examination and specifically found no slurred or inaudible speech.  

The preponderance of the evidence is against a finding of a current slurred speech disability.  Thus the Veteran is not found to have a current disability characterized by slurred speech and in the absence of evidence of a current disability, the claim must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusion, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

In this case, none of the criteria under Jandreau have been satisfied.  Taken in reverse, the later medical evidence does not contain a diagnosis.  Likewise, the Veteran was not reporting a contemporaneous medical diagnosis.  Finally, while the symptom of slurred speech may be sufficiently simple for lay identification, an associated underlying condition has not been identified.  Thus, neither the clinical nor lay evidence establishes current disability here.  Again, under such circumstances, the claim must be denied.


ORDER

Service connection for slurred speech is denied.


REMAND

Chronic Jaw Disability 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.

In this case, the July 2010 Board remand instructed to the VA examiner to provide a medical nexus opinion as to whether it was at least as likely as not that any currently diagnosed jaw condition is related to the extraction of teeth during service or any other disease or injury that occurred during service.  The July 2010 VA examiner diagnosed the Veteran with left temporomandibular joint disc displacement with reduction due to chronic bruxism and/or congenital malocclusion.  This examiner also stated that the Veteran had his impacted third molars extracted in September 1998 and healed without complications.  However, the examiner did not directly address the question of whether it was at least as likely as not that any currently diagnosed jaw condition was related to the Veteran's active service.  The Board is not competent to make any inference as to medical etiology and therefore clarification is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

Chronic Headaches

At his August 2010 VA examination, the Veteran reported near-daily headaches beginning three years prior, in 2007.  The examiner found no medical evidence to corroborate the Veteran's claims of chronic headaches.  However, the symptoms of headaches are unlike slurred speech which is inherently observable to anyone, medical professional or layperson, who can hear the Veteran speak.  Moreover, the Veteran has not contradicted his statements with regard to his headache symptoms.  Therefore, the lay statements are sufficient to establish symptoms of a current disability.  The Veteran has argued that his chronic headaches are related to his chronic jaw disability.  As such, this issue is intrinsically intertwined with the issue of service connection for chronic jaw disability.  If service connection can be established for the underlying claim, then a medical opinion will be necessary to determine whether a positive nexus exists between the Veteran's chronic headaches and his chronic jaw disability.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a VA physician, preferably to the physician who conducted the July 2010 VA examination, for the purpose of obtaining an addendum opinion.  Specifically, the VA examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's left temporomandibular joint disc displacement originated during active service or was otherwise caused by such service, to include extraction of his impacted third molars in September 1998.

If the examiner is unable to render an opinion without additional physical examination of the Veteran, then he or she should so state and the Veteran should be scheduled for an examination.

The claims file must be reviewed in conjunction with the opinion or examination.  The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 

2.  If and only if the above examination yields a positive nexus opinion relating the Veteran's current jaw disability to his military service, schedule the Veteran for an examination to determine the nature and etiology of any chronic headache disability.  Based on a review of the records contained in the claims file and the examination results, the examiner must address whether it is at least as likely as not that a current chronic headache disability is proximately due to, the result of, his chronic jaw disability.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that a current chronic headache disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his chronic jaw disability.  

For the purposes of rendering this opinion, the examiner is instructed to accept the Veteran's lay testimony regarding his current headache symptoms.

The claims file must be reviewed in conjunction with the opinion or examination.  The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 

3.  Thereafter, the RO/AMC should readjudicate the claims of service connection for jaw disability and headaches in light of the additional evidence obtained.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


